Order entered September 11, 2015




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-15-00001-CV

                 THE GOODYEAR TIRE & RUBBER COMPANY, Appellant

                                                  V.

    VICKI LYNN ROGERS, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
     ESTATE OF CARL ROGERS, NATALIE ROGERS AND COURTNEY DUGAT,
                               Appellees

                         On Appeal from the County Court at Law No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. CC-10-03294-E

                                              ORDER
        The reporter’s record in this appeal is overdue. It was first due to be filed February 2,

2015. Court reporter Vikki Ogden was subsequently given until May 7, 2015 to file the record.

        On May 11, 2015, Ms. Ogden requested an extension until July 5, 2015, stating that she

was working on three other reporter’s records, which were due to be filed by June 5, 2015, and

that “about 75 percent of [the record in this appeal] is already transcribed.” We granted her the

extension. On July 8, 2015, she requested an extension until August 31, 2015, explaining she

was still working on one of the three other records and she had “been sitting out of court . . . in

further effort to meet [a July 24, 2015] deadline.” We granted her the extension but cautioned

her that failure to timely file the record could result in an order that she not sit as a court reporter

until the record is filed.
        On August 28, 2015, Ms. Ogden filed a letter asking the Court to “advise” her as to a

portion of the record. Specifically, she sought advice with respect to “volume 2,” the record of

“the MDL pretrial hearing that was held in Houston.” According to Ms. Ogden, she obtained

“volume 2” from the paralegal of counsel for one of the parties after the reporter who recorded

the MDL pretrial hearing, Alexandra McMillen, failed to provide her the record. However, Ms.

Ogden stated that “volume 2” lacked an exhibit index and needed to be renumbered. Ms. Ogden

further stated “there’s a strong possibility” that volume 2 would be filed “without the correct

volume changes on the cover page and with no exhibit index” and she wanted to make sure the

record would not be rejected. We construed the letter as a request for additional time so she

could ensure all volumes complied with the filing requirements and extended the deadline for

filing the record to September 4, 2015. We again cautioned Ms. Ogden that failure to timely file

the record could result in her not sitting until the record was filed. On September 3, 2015, Ms.

McMillen requested an extension of “a few days” to file volume 2, explaining she needed the

additional time to “get the pre-trial exhibits and list.”

        Given that “about 75 percent” of the reporter’s record was transcribed by May 11, 2015

and that Ms. Ogden has been granted four extensions in this case, we ORDER Ms. Ogden to

file her portion of the record no later than 5:00 p.m. on Monday, September 14, 2015. We

further ORDER Ms. Ogden not sit as a court reporter until she has filed the record.

        We GRANT Ms. McMillen’s extension request and ORDER she file the record of the

MDL pretrial hearing no later than Friday, September 18, 2015.

        We DIRECT the Clerk of the Court to send copies of this order to the Honorable Mark

Greenberg, Presiding Judge of County Court at Law No. 5; Ms. Ogden; Ms. McMillen; all

parties; and the Dallas County Auditor.

                                                        /s/   CRAIG STODDART
                                                              JUSTICE